DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 03/09/2022, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 112(b) of claims 31-34 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, the rejection under 35 U.S.C. 112(d) of claims 31-34 as being of improper dependent form, and the rejection under 35 U.S.C. 103 of claims 31-34 as being unpatentable over Adachi et al. (US 2015/0105564 A1)
	Claim 31 has been amended.
Claims 16-27 and 29 are withdrawn.
	Claims 31-34 are pending in the application.
	
Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.
With respect to Applicant’s argument that Adachi does not specifically disclose dicyanobenzene compounds substituted with carbazolyl and phenyl groups, examiner disagrees. 
Adachi teaches that one of R1 to R5 is a cyano group, at least one of R1 to R5 is a 9-carbazolyl group,  and the remaining R1 to R5 are a hydrogen atom or a substituent. Adachi goes on to list a phenyl group as a possible substituent (paragraph 0010, lines 6-7), and so two phenyl groups and two carbazolyl groups are well within the limitations of the teachings of Adachi.
Furthermore, although the combination of a carbazolyl and phenyl substituent was picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985), see also MPEP 2123.
With respect to Applicant’s argument of unexpected results, it is noted that applicant has only provided data from one trial of each compound from a single device structure. A person having ordinary skill in the art would recognize that common endeavors in the field of organic electroluminescent devices, such as improved luminance, external quantum efficiency, device lifetime, color purity, and driving voltage, can be influenced by a multitude of factors such as device layer order, layer thickness, as well as layer composition. There is not enough evidence to support Applicant’s assertion that the claimed improvements are the result of the claimed compound only, and that these same results would be observed over a statistical analysis of multiple trials and multiple device structures.
For at least these reasons, the rejections are respectfully maintained.
	

	Election/Restrictions
Claims 16-27, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected compound of General Formula 1, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/04/2021.
Applicants traversal is acknowledged but the restriction remains proper in light of the reference and rejections outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-34 rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 2015/0105564 A1).
With respect to claim 31, Adachi discloses Adachi discloses a light emitting device a light emitting layer comprising a compound of General Formula (1) (abstract and General Formula (1), paragraph 0010), which is pictured below.

    PNG
    media_image1.png
    199
    406
    media_image1.png
    Greyscale

In this formula, R1 is a cyano group (paragraph 0010 lines 3-4), R2 and R5 are a C6 aryl (phenyl) group (paragraph 0010, lines 6-7, and paragraph 0068, line 7), and R3 and R4 are an unsubstituted carbazole group (paragraph 0020, and see the definition of R31-R38 on line 6). This forms the compound below.

    PNG
    media_image2.png
    146
    162
    media_image2.png
    Greyscale


This compound meets the requirements of the claim when R1 is a cyano group, R2 and R5 are an aryl (phenyl) group, and R3 and R4 are a donor (unsubstituted carbazole) group (analogous to instant Formula (2) when L is a single bond and R11 and R12 are an aryl (phenyl) group which are joined by a single bond).
Adachi includes each element claimed, with the only difference between the claimed invention and Adachi being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a cyanobenzene derivative compound that is useful as a delayed fluorescent material and which may provide for an inexpensive high emission efficiency device (paragraph 0009, lines 5-10), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 32, Adachi teaches the light emitting device of claim 31 and the device emits delayed fluorescence, as discussed above.
With respect to claim 33, Adachi teaches the light emitting device of claim 31, and the light emitting layer further comprises a host material (paragraph 0099, lines 4-9).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a host compound in combination with the cyanobenzene derivative of Adachi as Adachi teaches this is the appropriate way to use the cyanobenzene derivative when used in a light emitting layer of an organic electroluminescent device.
With respect to claim 34, Adachi teaches the light emitting device of claim 31, and the light emitting device contains a light emitting layer and the light emitting layer comprises the compound that emits light and also the host material may emit light (paragraph 0099, lines 34-37).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a light emitting compound in addition to the compound of the invention in the light emitting layer as Adachi teaches this is the appropriate way to use the cyanobenzene derivative when used in a light emitting layer of an organic electroluminescent device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786